DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/29/2022.
Claims 1, 11, and 17 have been amended.
Claims 4, 14, and 20 have been canceled.
Claims 1-3, 5-13, and 15-19 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 02/14/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 




Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Applicant’s arguments received 04/29/2022 have been fully considered but they are not persuasive.  With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not disclose a full screen capture.  The Examiner respectfully disagrees and points to NICHOLSON paragraph 0014 (verification of complete playout).  

With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/22/2021.  Considering the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant and finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, a large-screen or multiple large screen display system for ensuring the proper displaying digital content during large venue gatherings, and determining associated costs.  Any rejections under 35 USC § 101 are withdrawn.

With regard to claims 6 and 16, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-3, 5, 7-13, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yelisetti et al. (USPGP 2013/0132170 A1) hereinafter YELISETTI, in view of Yao et al. (USPGP 2010/0223144 A1), hereinafter YAO, and further in view of Julien et al. (USPGP 2008/0097824 A1), hereinafter JULIEN, and further in view of Nicholson et al. (USPGP 2014/0152786 A1), hereinafter NICHOLSON.

Claims 1, 11, and 17:
YELISETTI as shown below discloses the following limitations:
a display; (see at least paragraph 0013)
a first server configured to transmit first content to the display; (see at least Figure 1 as well as associated and related text)
a second server configured to receive the first content from the first server; (see at least Figure 7 as well as associated and related text)
YELISETTI does not specifically disclose the following limitations, but YAO as shown does:
measure a first time period during which a region of the images displayed on the display and corresponding to the-first content, coincides with the second content at a rate which is greater than or equal to the specified value; and
See at least Figures 2-5 as well as associated and related text. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI with the technique of YAO because, “The revenue sources generally depend on a given advertisement model.  This advertisement model requires, for billing and/or auditing of any given advertisement, some type of verification and/or confirmation that such advertisement is played on certain digital displays for certain durations.  The verification and/or confirmation are commonly referred to as proof-of-play.  By obtaining the proof-of-play, the businesses can perform reporting of the proof-of-play ("proof-of-play reporting") to track usage and generate invoices.  In addition, the proof-of-play reporting can be used for trouble shooting and other system operations purpose.  Presently, proof of play is assumed when a particular display is scheduled or a manual (video recording or viewer-based) system is used to capture the proof.” (YAO: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of YELISETTI/YAO does not specifically disclose the following limitations, but JULIEN as shown does:
a camera configured to transmit second content obtained by capturing a full screen of the display, to the second server, (see at least paragraph 0023)
calculate advertising costs based on the measured first time period and display the calculated advertising costs through a server display included in the first server or the second server. (see at least paragraphs 0005, 0007, 0022)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI/YAO with the technique of JULIEN because, “What is needed is a system and method of mapping advertising campaign to displays in a digital signage to avoid wasting advertising space that allows accurate predictions of prospective advertising campaigns and accurate reporting of completed advertising campaigns in a large digital signage network.” (JULIEN: paragraph 0008).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of YELISETTI/YAO/JULIEN does not specifically disclose …
the second server being configured to:
extract first feature points of the first content and second feature points of the second content;

identify locations of the first feature points and locations of the second feature points, and whether each of the first feature points coincides with corresponding ones of the second feature points:
determine whether a rate at which the first content from the first server coincides with the second content corresponding to the captured images of the display, is greater than or equal to a specified value, by determining whether the locations of the first feature points coincide with the location of the second feature points, and whether an extent to which the first feature points coincide with the second feature points is greater than or equal to the specified value.  
NICHOLSON, however, in at least paragraphs 0002, 0008, 0013, 0014, 0021, 0031, and 0040 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI/YAO/JULIEN with the technique of NICHOLSON because, “Digital signage uses LCD or other technology display panels to display advertisements (ads) that are purchased by advertisers. Such advertisements may be situated on vending machines or in public or private places for viewing by potential buyers. In some instances the presence of a viewer triggers play-out of the ad, while in other cases the advertisements are played out on a schedule. Regardless, advertisers often wish to ascertain with certainty that the ad time purchased was in fact provided. Hence, they may require proof of play-out.” (NICHOLSON: 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 2-3, 12, 13, 18, and 19:
The combination of YELISETTI/YAO/JULIEN/NICHOLSON discloses the limitations as shown in the rejections above.  JULIEN further discloses:
the second server is further configured to calculate the advertising costs in proportion to the first time period and display the calculated advertising costs through the server display included in the second server. 
the second server is further configured to measure a second time period during which the region of the images displayed on the display and corresponding to the first content, coincides with the second content at a rate which is less than the specified value, and excludes the second time period from a the calculation of the advertising costs.
See at least paragraphs 0005, 0007, and 0022.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI/YAO with the technique of JULIEN because, “What is needed is a system and method of mapping advertising campaign to displays in a digital signage to avoid wasting advertising space that allows accurate predictions of prospective advertising campaigns and accurate reporting of completed advertising campaigns in a large digital signage network.” (JULIEN: paragraph 0008).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 5 and 15:
The combination of YELISETTI/YAO/JULIEN/NICHOLSON discloses the limitations as shown in the rejections above.  JULIEN further discloses the first content includes a first frame group, wherein the second content includes a second frame group, and wherein the second server measures the first time period by comparing the first frame group with the second frame group in units of frames. See at least paragraph 0005.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI/YAO with the technique of JULIEN because, “What is needed is a system and method of mapping advertising campaign to displays in a digital signage to avoid wasting advertising space that allows accurate predictions of prospective advertising campaigns and accurate reporting of completed advertising campaigns in a large digital signage network.” (JULIEN: paragraph 0008).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 7:
The combination of YELISETTI/YAO/JULIEN/NICHOLSON discloses the limitations as shown in the rejections above.  YELISETTI further discloses the display includes a plurality of displays, and wherein images displayed by the respective plurality of displays form the images on the display captured by the camera to transmit the second content.  See at least paragraph 0025.





Claims 8-10:
The combination of YELISETTI/YAO/JULIEN/NICHOLSON discloses the limitations as shown in the rejections above.  YELISETTI further discloses:
the second server is further configured to determine that the rate at which the first content coincides with the second content is greater than or equal to the specified value, based on the number of displays displaying the first content among the plurality of displays being greater than or equal to a specified number.
the second server is further configured to determine that the rate at which the first content coincides with the second content is less than the specified value based on the number of displays displaying the first content among the plurality of displays being less than a specified number.
the number of the plurality of displays is greater than or equal to 18.
See at least paragraph 0043.














Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over YELISETTI/YAO/JULIEN/NICHOLSON and further in view of Examiner’s OFFICIAL NOTICE.

Claims 6 and 12:
The combination of YELISETTI/YAO/JULIEN/NICHOLSON discloses the limitations as shown in the rejections above.  YELISETTI/YAO/JULIEN/NICHOLSON does not specifically disclose the second server is further configured to determine whether the rate at which the first content coincides with the second content is greater than or equal to the specified value, through a Structural Similarity Index Method (SSIM).  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the digital imaging arts to ascertain similarity.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of YELISETTI/YAO/JULIEN/NICHOLSON with the technique of using a SSIM because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Digital Signage Today.com.  Measurement and Analysis for Digital Signage.  Retrieved online 06/26/2021.  https://digitalplacesolutions.com/wp-content/uploads/2014/04/NS_G_Measurement-and-Analysis1.pdf
CISCO.  Cisco Vision Dynamic Signage Director.  (15 November 2017).  Retrieved online 02/01/2022.  https://www.cisco.com/c/dam/en_us/solutions/industries/docs/sports/vison-dynamic-signage-director-datasheet.pdf
CISCO.  Cisco StadiumVision Director. (21 March 2015).  Retrieved online 02/01/2022. https://www.cisco.com/c/dam/en_us/solutions/industries/docs/sports/StadiumVision_Director_Datasheet.pdf

Foreign Art:
KINSELLA, CIAN. ESTABLISHING PROOF OF EXISTENCE AND POSSESSION OF DIGITAL CONTENT. (WO 2007/072468 A1).   
WADA, ATSUSHI et al. DIGITAL SIGNAGE EFFECT VERIFICATION SYSTEM AND PROGRAM. (JP 2013/050876 A)








Applicant’s amendment filed on 04/29/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)